Peb Cubiam:
While both the record and the paper-books in this case are voluminous, we find little in either that requires discussion. The motion to quash was properly refused. The consent of the attorney general was not necessary to the commencement of the proceedings. It was sufficient that they were instituted by the road commissioners acting in their official capacity. So much was said in Whitemarsh Tp. v. Railroad Co., 8 W. & S. 365. Nor, have we any doubt as to the jurisdiction. The pleadings establish all the facts necessary to give the Common Pleas of Venango county jurisdiction, and we think the service sufficient. We find nothing to criticise in the trial below.
Judgment affirmed.